                    Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 1 of 9




                                    IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOSEPH PERCIAVALLE, III,                                   CIVIL ACTION-LAW

                               Plaintiff,                  No. 2:20-cv-00474-DSC

                        v.                                 JUDGE DAVID S. CERCONE

CITY OF ALIQUIPPA, ANDREW GALL, ROBERT                     Electronically Filed
HEBERLE, DAVID LOZIER, DWAN WALKER and
DONALD COUCH,

                               Defendants.                 JURY TRIAL DEMANDED



                                               MOTION TO DISMISS


               AND NOW, come Defendants, ANDREW GALL, ROBERT HEBERLE, and DAVID LOZIER, by

and through their undersigned counsel, JonesPassodelis, PLLC, and file the following Motion to

Dismiss pursuant to Fed. R. Civ. P. 12(b)(6) for failure to state a claim upon which relief may be

granted as follows:

               1.       This is a civil rights case brought pursuant to 42 U.S.C. § 1983 alleging violations

of Plaintiff’s rights under the First and Fourth Amendments to the United States Constitution

and a pendent common law cause of action for intentional infliction of emotional distress.

               2.       Defendant David Lozier is the District Attorney of Beaver County. Complaint at ¶

9.

               3.       Defendants Andrew Gall and Robert Heberle are detectives employed by the

Beaver County District Attorney’s Office. Complaint at ¶¶ 7-9.

               4.       As will be detailed in this Motion and in the accompanying Brief in Support,

District Attorney Lozier is shielded by the doctrine of absolute prosecutorial immunity from


{W0190612.1}
                    Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 2 of 9




Plaintiff’s claims. His Detectives are shielded by derivative absolute prosecutorial immunity.

District Attorney Lozier is entitled to high public official immunity from Plaintiff’s pendent state

common law claim for intentional infliction of emotional distress. The Complaint fails to state a

prima facie claim of intentional infliction of emotional distress, and fails to state a claim of

conspiracy.

               5.       Plaintiff’s claims arise out of his tenure as a member of the Aliquippa Police

Department.

               6.       In 2014, Defendant Donald Crouch was promoted to chief of police. Id. at ¶ 13.

Contemporaneously, Plaintiff was promoted to Assistant Chief. Id.

               7.       Plaintiff claims began complaining about alleged “corruption” in the Aliquippa

Police Department to Defendant Walker, who served as Mayor of Aliquippa. Id. at ¶ 14.

               8.       The Complaint alleges that in or about March of 2016, Plaintiff made a “good

faith report . . . directly to Defendant Lozier” about what Plaintiff perceived as corruption in the

Aliquippa police, including allegations about Chief Couch. Id. at ¶ 15.

               9.       The Complaint alleges that Plaintiff “believes, and therefore avers, that” Mayor

Walker, Chief Couch, District Attorney Lozier, and Detectives Gall and Heberle “maintain a close

personal friendship.” Id. at ¶ 20. He believes that either Mayor Walker, or District Attorney

Lozier, or both told Chief Couch about Plaintiff’s “reports” and “investigation.” Id. at ¶ 21.

               10.      On or about May 10, 2018, Plaintiff sent what the Complaint contends is a

“censored video of a woman urinating” to a group of people, one of whom was a seventeen

year old girl. Id. at ¶ 26.




{W0190612.1}                                            2
                 Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 3 of 9




               11.   On or about June 5, 2018, Detective Heberle was examining the girl’s phone and

found the text and video sent from Plaintiff’s phone. Id. at ¶ 27.

               12.   The Detectives secured a search warrant for Plaintiff’s phone. Id. at ¶ 29. The

Complaint alleges that the Detectives lacked probable cause to do so, and that the warrant was

overly broad. Id. at ¶ 31.

               13.   In the course of examining Plaintiff’s phone, the Detectives are alleged to have

found a conversation Plaintiff had recorded with Chief Couch. Id. at ¶ 39.

               14.   On or about June 8, 2018, Detectives Gall and/or Heberle charged Plaintiff with

“distribution of explicit sex material to a minor, unlawful conduct with a minor and the

misdemeanor of corruption of minors.” Id. at ¶ 35.

               15.   On July 10, 2018, Detectives Gall and/or Heberle charged Plaintiff with

intercepting communications relating to the recorded conversation with Chief Couch. Id. at ¶

40.

               16.   The Complaint alleges that there was a lack of probable cause for any of these

charges.

               17.   The criminal charges were ultimately nolle prossed or otherwise dismissed.

               18.   The Complaint alleges that Plaintiff remains on suspension from the Aliquippa

Police Department, which is alleged to be the result of retaliatory conduct of Mayor Walker for

plaintiff’s alleged reports and investigation regarding former Chief Couch. Id. at ¶¶ 51-52.

               19.   The Complaint’s causes of action against Beaver County Defendants Lozier, Gall

and Heberle include federal causes of action for First Amendment retaliation (Count I),




{W0190612.1}                                         3
                 Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 4 of 9




unreasonable search and seizure (Count II), malicious prosecution (Counts III and IV), civil rights

conspiracy (Count V), and intentional infliction of emotional distress (Count IX).

               20.   District Attorney Lozier is shielded from Plaintiff’s federal causes of action by

absolute prosecutorial immunity.

               21.   This immunity applies to prosecutorial duties that are "intimately associated

with the judicial process," such as initiating and pursuing a criminal prosecution. Imbler v.

Pachtman, 424 U.S. 409, 430 (1976).

               22.   What is pertinent is the function or nature of the act which the prosecutor is

performing, not his motivation or reason. See, e.g., Kulwicki v. Dawson, 969 F.2d 1454 (3d Cir.

1992) (dismissing civil rights claim that a district attorney pursued baseless criminal charges for

improper political motives).

               23.   In analyzing an assertion of absolute prosecutorial immunity, the analysis

“’focuses on the unique facts of each case and requires careful dissection of the prosecutor’s

actions.’” Fogle v. Sokol, 957 F.3d 148, 160 (3d Cir. 2020) (quoting Odd v. Malone, 538 F.3d 202,

210 (3d Cir. 2008)).

               24.   Here, as is detailed in the accompanying Brief, Plaintiff’s federal causes of action

against District Attorney Lozier relate to the same alleged actions, including 1.) instructing

Detectives Heberle and Gall to file criminal charges against Plaintiff, 2.) instructing them to

apply for a warrant for the phone from which the urination video was sent to the seventeen

year old girl, 3.) prosecuting Plaintiff, and 4.) conspiring with the other Defendants.

               25.   District Attorney Lozier is immune from suit arising out of the initiation of the

criminal prosecutions of Plaintiff. "The decision to initiate a prosecution is at the core of a


{W0190612.1}                                          4
                 Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 5 of 9




prosecutor’s judicial role. A prosecutor is absolutely immune when making this decision, even

when he acts without a good faith belief that any wrongdoing had occurred.” Kulwicki, 969

F.2d at 1463.

               26.   District Attorney Lozier is immune from suit arising out of an allegation that he

instructed his Detectives to file the criminal charges, or an approval of charges filed by them.

See Kulwicki, 969 F.2d at 1465; Winston v. Daniels, No. 1:10–CV–74–SJM, 2011 WL 2680282, at

*11 (W.D. Pa. July 8, 2011); Jaslar v. Zavada, No. 3:CV–05–2080, 2009 WL 82553, at *1 (M.D.

Pa. Jan. 12, 2009).

               27.   The filing of charges against Plaintiff is simply incapable of imposing liability on

District Attorney Lozier. All claims based upon the filing of charges are appropriately dismissed.

               28.   Similarly, conspiracy claims arising out of these actions are barred by absolute

prosecutorial immunity. See, e.g., Weber v. Erie Cty., No. 1:19-00124, 2019 WL 5746204, at *4

(W.D. Pa. Nov. 5, 2019).

               29.   Derivative absolute prosecutorial immunity provides that individuals who are

employed by a prosecutor to perform investigative tasks that are intimately associated with the

judicial phase of the criminal process are shielded by absolute immunity. See, e.g., Gregg v.

Pettit, 2009 WL 57118 (W.D. Pa. Jan. 8, 2009).

               30.   Here, the allegations against Detectives Gall and Heberle are identical to those

against District Attorney Lozier. The same analysis as detailed above applies to the claims

against the detectives, too, and are barred by the doctrine of derivative absolute prosecutorial

immunity.




{W0190612.1}                                          5
                 Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 6 of 9




               31.   For these reasons, it is respectfully submitted that District Attorney Lozier and

Detectives Gall and Heberle be dismissed from Counts I, III, IV, and V with prejudice.

               32.   Even in the absence of this immunity, the Complaint would still fail to state a

conspiracy claim upon which relief could be granted.

               33.   A conspiracy claim must be based upon more than mere speculation. Young v.

Kahn, 926 F.2d 1396, 1405 (3rd Cir. 1991); Williams v. Wettick, 241 Fed. Appx. 797 (3d. Cir.

2007) (mere claim that Judges Wettick and James conspired to violate plaintiff’s rights, without

more, could not support a claim upon which relief may be granted).

               34.   To state a viable conspiracy claim, a plaintiff must plead “‘enough factual matter

(taken as true) to suggest that an agreement was made,’ in other words, ‘plausible grounds to

infer an agreement.’ ” Weber v. Erie County, No. 1:19-00124, 2019 WL 5746204, at *4 (W.D. Pa.

Nov. 5, 2019) (quoting Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 178

(3d Cir. 2010) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007)).

               35.   “Conclusory allegations are not entitled to the presumption of truth that

ordinarily is applied during a court’s Rule 12(b)(6) review of a complaint.” Startzell v. City of

Philadelphia, 533 F.3d 183, 205 (3d Cir. 2008) (stating that a conspiracy requires a meeting of

the minds). (citing McTernan v. City of York, Pennsylvania, 577 F.3d 521, 531 (3d Cir. 2019)).

               36.   Here, Plaintiff alleges that all of the named Defendants allegedly wanted to

retaliate against Plaintiff for his alleged reports of wrongdoing by former Chief Couch. The

remainder consists of legal conclusions, devoid of any explanation of when, where or how the

Defendants purportedly concocted this vast conspiracy against Plaintiff.




{W0190612.1}                                         6
                 Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 7 of 9




               37.   There is no dispute that Plaintiff sent a video of a woman urinating. There is no

dispute that it was sent to a 17 year old girl. Law enforcement’s interest in his doing so, and the

actions that followed, is not demonstrative of a conspiracy.

               38.   Accordingly, Plaintiff’s speculative conspiracy claim is appropriately dismissed at

this time.

               39.   The Complaint also asserts a pendent state common law claim for intentional

infliction of emotional distress.

               40.   High public official immunity acts as a bar to such a claim against District

Attorney Lozier. Durham v. McElynn, 772 A.2d 68, 69 (Pa. 2001).

               41.   Even in the absence of an immunity defense, the pendent intentional infliction of

emotional distress claim also fails on its merits.

               42.   To plead an intentional infliction of emotional distress claim, a plaintiff must

present competent, objective expert testimony that she is suffering from severe emotional

distress. See Kazatsky v. King David Memorial Park, Inc., 527 A.2d 988, 995 (Pa. 1987).

               WHEREFORE, Defendants, ANDREW GALL, ROBERT HEBERLE and DAVID LOZIER,

respectfully request that the Court grant their Motion and dismiss them from Plaintiff’s claims

of First Amendment retaliation (Count I), unreasonable search and seizure (Count II), malicious

prosecution (Counts III and IV), civil rights conspiracy (Count V), and intentional infliction of

emotional distress (Count IX).

JURY TRIAL DEMANDED




{W0190612.1}                                          7
               Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 8 of 9




                                           JONESPASSODELIS, PLLC


                                           By: s/Michael R. Lettrich
                                              MICHAEL R. LETTRICH, Esquire
                                              PA I.D. #80635
                                              E-Mail: mlettrich@jonespassodelis.com

                                                 MARIE MILIE JONES, Esquire
                                                 PA I.D. #49711
                                                 E-Mail: mjones@jonespassodelis.com

                                                 Gulf Tower, Suite 3410
                                                 707 Grant Street
                                                 Pittsburgh, PA 15219
                                                 Phone: (412) 315-7272
                                                 Fax: (412) 315-7273

                                                 Counsel for Defendants,
                                                 ANDREW GALL, ROBERT HEBERLE and
                                                 DAVID LOZIER




{W0190612.1}                                 8
                Case 2:20-cv-00474-DSC Document 10 Filed 06/08/20 Page 9 of 9




                                        CERTIFICATE OF SERVICE

               The undersigned hereby certifies that a true and correct copy of the foregoing

document has been forwarded to counsel of record by:

                                         U.S. First Class Mail, Postage Paid
                                  _____ Hand Delivery
                                  _____ Certified Mail, Return Receipt Requested
                                  _____ Facsimile Transmittal
                                  _____ UPS Delivery
                                    X    Electronic Filing/Service
at the following address:


Joel S. Sansone, Esquire                             Teresa O. Sirianni, Esquire
Law Offices of Joel Sansone                          Marshall Dennehey Warner Coleman & Goggin
603 Stanwix Street, Suite 1290                       Union Trust Building, Suite 700
Two Gateway Center                                   501 Grant Street
Pittsburgh, PA 15222                                 Pittsburgh, PA 15219
(Counsel for Plaintiff)                              (Counsel for Defendants, City of Aliquippa and Dwan
                                                     Walker)

Eric N. Anderson, Esquire
Meyer, Darragh, Buckler, Bebenek & Eck, PLLC
U.S. Steel Tower, Suite 4850
600 Grant Street
Pittsburgh, PA 15219
(Counsel for Defendant, Donald Couch)




                                                JONESPASSODELIS, PLLC


Date: June 8, 2020                               s/Michael R. Lettrich
                                                MICHAEL R. LETTRICH, Esquire
                                                MARIE MILIE JONES, Esquire

                                                Counsel for Defendants,
                                                ANDREW GALL, ROBERT HEBERLE and
                                                DAVID LOZIER
{W0190612.1}
